     Case: 1:18-cv-05383 Document #: 31 Filed: 01/03/19 Page 1 of 1 PageID #:255

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

GlobalTap, LLC
                                           Plaintiff,
v.                                                       Case No.: 1:18−cv−05383
                                                         Honorable Charles R. Norgle Sr.
Petersen Manufacturing Co. Inc., et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 3, 2019:


        MINUTE entry before the Honorable Charles R. Norgle: Plainiff's Motion for
Entry of Default Judgment against Defendant, Park n' Pool, Inc. [27] is granted. The
parties are not required to appear before the court on Friday, January 4, 2019. Mailed
notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
